Citation Nr: 0200966	
Decision Date: 01/29/02    Archive Date: 02/05/02

DOCKET NO.  99-23 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right eye and right side of face disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1939 to June 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision by the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for right eye and right 
side of face disability.  

The Board notes that the veteran has been awarded entitlement 
to compensation under 38 U.S.C.A. § 1151 for urinary 
incontinence.  In July 2000, the veteran filed another claim 
for entitlement to compensation under 38 U.S.C.A. § 1151 for 
urinary incontinence.  The veteran asserted that he had 
undergone another surgical procedure by VA for urinary 
sphincter replacement in November 1998 and alleged that his 
urethra was cut.  In an October 2000 rating decision, the RO 
determined that entitlement to compensation under 38 U.S.C.A. 
§ 1151 for treatment at a VA facility with resultant problems 
with urinary incontinence was confirmed and continued.  It 
appears that the RO denied the second 1151 claim on the basis 
that the November 1998 surgical procedure did not result in 
additional disability or, alternatively, was the certain or 
near certain result of the VA hospitalization or medical or 
surgical treatment.  That is, the RO stated that the 
complications of the surgery were explained to the veteran 
and he decided to proceed with the surgery.  The veteran 
appealed that determination.  

In October 2001, the veteran testified via videoconference 
from the RO before the undersigned member of the Board.  At 
that time, the undersigned member of the Board and the 
veteran's representative discussed the issue of compensation 
under 38 U.S.C.A. § 1151 for urinary incontinence.  It was 
determined that the veteran was actually seeking increased 
compensation under 38 U.S.C.A. § 1151 for treatment at a VA 
facility with resultant problems with urinary incontinence 
rather than a separate 1151 claim.  That being noted, this 
matter is referred back to the RO for appropriate action.  


FINDINGS OF FACT

1.  On July 8, 1998, the veteran underwent surgery for his 
right eye prosthesis, he underwent an implant of Medpor 
material to inferior right orbital floor; the postoperative 
diagnosis was anophthalmos, status post Medpor implant.  

2.  Currently, the veteran has decreased sensation and 
hyperesthesia in areas supplied by cranial nerve V, he did 
not have decreased sensation and hyperesthesia in areas 
supplied by cranial nerve V prior to the July 1998 VA 
surgery.

3.  A medical opinion by a VA neurological physican 
attributes the current damage to cranial nerve V to the July 
8, 1998 VA surgery.

4.  The damage to cranial nerve V due to the July 1998 VA 
surgery was an event not reasonably foreseeable.  


CONCLUSION OF LAW

The requirements for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for damage to cranial nerve 
V as a result of surgery performed at a VA facility in July 
1998, have been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 
38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim and redefines the obligations of VA 
with respect to the duty to assist.  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
February 1999 rating decision; the November 1999 statement of 
the case; and in the March and April 2000 supplemental 
statements of the case, all sent to the veteran, of the 
reasons and bases for the denial of his claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes that 
the discussions in the rating decision, statement of the 
case, and supplemental statements of the case, informed the 
veteran of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A. In this 
case, the veteran's VA medical records are of record and he 
has undergone a VA neurological examination.  In addition, 
during his October 2001 personal hearing, the undersigned 
member of the Board informed the veteran of the necessity of 
submitting medical evidence showing the relationship between 
any current neurological disorder in his right eye and face 
area and the surgical procedures performed by VA.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim.  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran.  The actions of the Board Member comply with 
38 C.F.R. § 3.103 and VCAA.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule a Supreme Court decision. 

Currently, the provisions of 38 U.S.C.A. § 1151 (West 1991) 
provide that where there is no willful misconduct by the 
veteran, as in this case, additional disability resulting 
from a VA hospitalization, medical or surgical treatment 
causing injury, or aggravation thereof, shall be compensated 
as if service connected.  While the statute requires a causal 
connection, not every additional disability is compensable 
because 38 C.F.R. § 3.358(c) (2001) provides that it is 
necessary to show that additional disability is actually the 
result of a disease or injury or aggravation of an existing 
disease or injury and not merely coincidental therewith.  
Compensation is not warranted for the continuance or natural 
progress of a disease or injury.

The new VA regulations with respect to claims for benefits 
under 38 U.S.C.A. § 1151 preclude compensation where 
disability (1) is not causally related to VA hospitalization 
or medical or surgical treatment or (2) is merely 
coincidental with the injury, or aggravation thereof, from VA 
hospitalization or medical or surgical treatment, or (3) is a 
continuance or natural progress of disease or injury for 
which VA hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  If 
there is no willful misconduct, the additional disability 
will be compensated, as if service-connected, if it does not 
fall into one of the above-listed exceptions.

Thus, the amendment reinstituted a requirement of fault for 
recovery under the provisions of 38 U.S.C.A. § 1151.  The 
current law requires a showing not only that the VA treatment 
in question resulted in additional disability, but also that 
the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  In a precedent opinion dated 
December 31, 1997, the Acting General Counsel of VA concluded 
that the term "all claims for benefits under 38 U.S.C. 
§ 1151, which governs benefits for persons disabled by 
treatment or vocational rehabilitation, filed before October 
1, 1997, must be adjudicated under the provisions of section 
1151 as they existed prior to that date."  VAOPGPREC 40-97 
(December 31, 1997).  Additionally, in a General Counsel 
opinion, which was issued prior to the December 1997 opinion, 
the Office of General Counsel determined that compensation 
under 38 U.S.C.A. § 1151 for injuries suffered "as a result 
of . . . hospitalization" was not limited to injuries 
resulting from the provision of hospital care and treatment, 
but may encompass injuries resulting from the risks created 
by any circumstances or incidents of hospitalization.  
VAOPGCPREC 7-97 (January 29, 1997).

At the outset, the Board notes that the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for treatment at a VA 
facility with resultant problems with his right eye and right 
side of face was received in October 1998.  Thus, the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 
will be considered under the new law and regulation.  

A review of the record shows that in July 1993, it was noted 
that the veteran had suffered a gunshot wound to the right 
eye and had a prosthetic right eye for 5 years.  In April 
1994, the veteran was treated at the eye clinic.  It was 
noted that he had surface debris in his prosthetic right eye 
as well as mild discharge.  In April 1995, he was again seen 
at the eye clinic.  It was noted that his prosthetic right 
eye was heavily coated.  The examiner recommended that the 
prosthetic be polished and also be removed and cleaned 
monthly.  In October 1996, the veteran reported that his 
prosthetic right eye had been closing and that he had been 
told that he needed surgery.  In addition, he related that 
his wife noticed that his right eye prosthesis was "sunken 
in" over the last several days and that he had "twitching" 
in his right eye socket over the last year with more 
frequency over the last several months.  Also, the veteran 
reported that he had mild itching and irritation on his right 
eyelid.  He related that he used drops daily.  The examiner 
noted that the right eye prosthesis was not wetting well and 
had buildup which was causing irritation.  The examiner noted 
that the fit of the prosthesis might not be adequate any 
longer.  In January 1997, it was noted that the veteran did 
not have an infection, but did still have buildup on the 
prosthesis.  

On April 9, 1997, the veteran underwent surgery for his right 
eye prosthesis.  The preoperative and postoperative diagnoses 
were anophthalmic socket, right eye; superior sulcus 
deformity, right eye; and ptosis, right eye.  The veteran 
underwent a removal of his implant with placement of a larger 
implant for volume as well as an anterior levator resection.  
It was noted that the veteran tolerated the surgical 
procedure well.  A week later, it was noted that his wounds 
were healing well.  Sutures were removed on April 29, 1997.  
In May 1997, it was noted that there was healthy granulation 
tissue and that he was healing well.  Thereafter, several 
months later (the date is illegible), the veteran stated that 
he was unhappy with the fit of his new prosthesis.  He 
related that he was having difficulty removing it and 
cleaning it.  Thereafter, it was determined that the veteran 
needed further surgery.  In April 1998, it was noted that he 
had right orbital volume deficiency and superior sulcus 
deformity.  

On July 8, 1998, the veteran underwent further VA surgery.  
The preoperative diagnosis was anophthalmos.  He underwent an 
implant of Medpor material to inferior right orbital floor.  
The postoperative diagnosis was anophthalmos, status post 
Medpor implant.  The surgical report noted that the veteran 
was there for augmentation of the orbital volume of the right 
eye with a Medpor orbital implant to which he consented.  It 
was noted that when the prosthesis was removed, the orbit was 
explored and found to be free of debris or abnormalities.  It 
was noted during surgery that there was some degree of 
scarring on the inferior orbital floor as well as evidence of 
an old fracture on the inferior orbital floor.  It was noted 
that the veteran tolerated the procedure well.  On July 29, 
1998, the veteran reported that he was unhappy with the 
results of the surgery and he related that he had numbness in 
his right cheek and nose area as well as pain.  

On August 26, 1998, the veteran again underwent surgery for 
his right eye prosthesis.  The preoperative and postoperative 
diagnoses were Medpor implant prolapse, right eye; orbital 
volume deficiency of right eye; anophthalmos, right eye; and 
status post intrascleral orbital implant, right eye.  The 
veteran underwent a modification of the Medpor implant and 
also a dermis fat graft of the right orbit.  

In September 1998, the veteran was noted to be doing well.  
Thereafter, his stitches were removed.  In October 1998, the 
veteran reported that he was unhappy with his current 
prosthesis.  

Thereafter, the veteran filed a claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for right eye and right 
side of face disability.  He related that in July 1998, he 
underwent surgery and the doctor cut the nerve around his 
right eye.  Since that time, he reported that the right side 
of his face had numbness and his nose was running constantly.  
He maintained that he underwent a second operation the next 
month to straighten out the right side of his face.  He 
related that his face looked better, but the August 1998 
surgery did not fix the damage caused in the July 1998 
surgery.

In November 1999, the veteran was seen in the eye clinic for 
right prosthesis cleaning and hygiene.  

In February 1999, the RO denied the veteran's claim.  The 
veteran appealed that determination.

In October 2001, the veteran testified via videoconference 
before the undersigned member of the Board.  At that time, 
the veteran and his representative stated that the veteran 
had a prosthesis in his right eye as a result of an 
accidental gunshot wound to the right eye.  In July 1998, the 
veteran underwent corrective surgery at a VA facility to try 
and fit him for a larger prosthesis.  In the process of that 
surgery, the veteran felt that they severed a cranial nerve 
because right after that surgery, he developed numbness and 
pain in the right side of his face as documented in the 
medical records.  The veteran related that after his April 
1997 surgery, he did not have any numbness or pain.  After 
his July 1998 surgery, he stated that he had pain and 
numbness on the right side of the face.  The veteran related 
that VA told him that the numbness would go away, but it had 
not gone away.  In addition, he stated that after his August 
1998 surgery, he was told again that the pain and numbness 
would go way, but it had not gone away.  The undersigned 
member of the Board informed the veteran of the necessity of 
submitting medical evidence showing the relationship between 
any current neurological disorder in his right eye and face 
area and the surgical procedures performed by VA.

Thereafter, in December 2001, the veteran underwent a VA 
neurological consultation.  At that time, the veteran 
reported that since the July 1998 surgery, he had had pain 
and numbness on the right side of the face.  He reported a 
tingling sensation on the right side of his face including 
part of the nose, the cheek, and underneath the eye.  He 
reported that it was "hypersensitive" to touch.  He also 
reported a constant pressure deep in the right orbit which 
extended to the skin surrounding the lateral palpebral 
fissure.  While the pain waxes and wanes, it was almost 
always present and prevented him from sleeping at night.  
Neurological examination was performed.  The examiner noted 
that the veteran was status post aneucleation of the right 
eye with right eye prosthesis present.  The veteran was 
unable to close his right eye which might be a result of 
damage to a branch of cranial nerve VII.  However, it was 
difficult for the examiner to determine if this was a direct 
result of the injury to the right eye or any of the 
subsequent reconstructive surgeries.  The veteran had 
decreased sensation in a small part of the area supplied by 
the first division of cranial nerve V which represented 
damage to branches of the first division of cranial nerve V, 
either due to the injury or surgery.  The veteran had 
hyperesthesia in areas supplied by the second division of 
cranial nerve V since the surgery in July 1998.  The examiner 
opined that due to the timing of the onset and the quality of 
the symptoms, this was most likely due to irritation of the 
second division of cranial nerve V as a result of the 
surgery.  The examiner noted that the veteran complained of 
pain described as a constant pressure in the right orbit 
since the July 1998 surgery, but from a neurological 
standpoint, the examiner was unable to comment on this 
subjective complaint.  The examiner noted that the veteran's 
case was discussed with the attending neurological physican 
who concurred with the findings.  That neurological physican 
also stated that it was very difficult to assess the exact 
objective findings of the cranial nerve V second division as 
this nerve did not have any motor supply.  He questioned 
whether there was some neurologic component like trigeminal 
neurologic type, but the veteran did not have any trigger 
points on examination.  He noted the possibility of nerve 
irritation and indicated that damage did exist.  He stated 
that whether these findings were traumatic due to the gunshot 
injury or due to post-surgical procedures was very difficult 
for him to ascertain at this time.

Compensation may be granted under 38 U.S.C.A. § 1151 (West 
1991), if the evidence establishes that the proximate cause 
of any additional disability due to the July and/or August 
1998 VA surgeries was carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of 
fault on the part of the provider or an event not reasonably 
foreseeable.

A review of the medical evidence establishes that on July 8, 
1998, the veteran underwent an implant of Medpor material to 
inferior right orbital floor.  The postoperative diagnosis 
was anophthalmos, status post Medpor implant.  Thereafter, on 
July 29, 1998, the veteran reported that he was unhappy with 
the results of the surgery and related that he had numbness 
in his right cheek and nose area as well as pain.  On August 
26, 1998, the veteran again underwent surgery for his right 
eye prosthesis.  He underwent a modification of the Medpor 
implant and also a dermis fat graft of the right orbit.  The 
postoperative diagnoses were Medpor implant prolapse, right 
eye; orbital volume deficiency of right eye; anophthalmos, 
right eye; and status post intrascleral orbital implant, 
right eye.  The veteran subsequently reported that he was 
still unhappy with the results of the VA surgical procedures.  
The veteran has maintained that as a result of the July 1998 
implant of Medpor material to inferior right orbital floor, 
he has experienced pain and numbness in his right facial area 
that has not gone away.  

In December 2001, the veteran underwent a neurological 
consultation.  As a result of that consultation, a VA 
examiner opined as to the veteran's current neurological 
problems.  While she identified several areas where there was 
damage to cranial nerves, she did not positively associate 
all neurological defects to the veteran's July 1998 surgery.  
In the Board's consideration of the 1151 claim, the Board 
must first identify what residuals are present due to the 
July 1998 or August 1998 VA surgical procedures.  The 
examiner stated that the veteran had decreased sensation in a 
small part of the area supplied by the first division of 
cranial nerve V which represented damage to branches of the 
first division of cranial nerve V, either due to the injury 
or surgery.  The veteran had hyperesthesia in areas supplied 
by the second division of cranial nerve V since the surgery 
in July 1998.  The examiner opined that due to the timing of 
the onset and the quality of the symptoms, this was most 
likely due to irritation of the second division of cranial 
nerve V as a result of the surgery.  Although the other 
neurological physican basically concurred with the first 
neurological physician's findings, he opined that it was very 
difficult to assess the exact objective findings of the 
cranial nerve V second, but noted the possibility of nerve 
irritation and indicated that damage did exist.  He stated 
that whether these findings were traumatic due to the gunshot 
injury to due to post-surgical procedures was very difficult 
for him to ascertain at this time.

In sum, the veteran currently has damage to cranial nerve V.  
There is no medical evidence showing that prior to the July 
1998 surgery, that the veteran had any damage to cranial 
nerve V.  A VA neurological physican has opined that this 
damage is most likely due to irritation of the second 
division of cranial nerve V as a result of the surgery.  
Thus, the veteran currently has "additional disability" 
which resulted from the July 1998 VA surgical procedure.  
However, the evidence must also establish that the proximate 
cause of this additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault on the part of the provider or an 
event not reasonably foreseeable.  There is no medical 
opinion stating that the damage to cranial nerve V is the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or a similar instance of fault on the part 
of VA.  As such, the Board must consider if the damage of 
cranial nerve V was an event not reasonably foreseeable.  

A review of the record does not show that the veteran was 
ever told by a VA examiner that the July 1998 surgical 
procedure, the implant of Medpor material to inferior right 
orbital floor, might result in damage to cranial nerve V, 
that this type of residual disability might be a consequence 
of that surgery.  While the medical evidence establishes that 
the veteran's damage to cranial nerve V is causally related 
to the VA surgical treatment, the medical evidence does not 
establish that this type of residual disability is a 
continuance or natural progress of the right eye injury for 
which VA surgical treatment was authorized or that this type 
of residual disability is the certain or near certain result 
of the VA surgical treatment.  Moreover, there is no evidence 
of willful misconduct on the veteran's part.  Accordingly, 
the Board finds that the damage to cranial nerve V due to the 
July 1998 VA surgery was an event not reasonably foreseeable.  

When all the evidence is assembled, the determination must 
then be made as to whether the preponderance of the evidence 
supports the claim or whether a preponderance of the evidence 
is against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this 
case, in light of the foregoing, the Board finds that the 
preponderance of the evidence supports the claim.  
Accordingly, it follows that the requirements for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for damage to cranial nerve V as a result of 
surgery performed at a VA facility in July 1998, have been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 
3.358 (2001).


ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for damage to cranial nerve V is granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

